Citation Nr: 0630232	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983 
and from February 1984 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript is 
of record.

The veteran's claim was previously before the Board, and was 
remanded in August 2005 for additional evidentiary 
development.  Since all directed development has been 
completed, the veteran's claim is properly before the Board 
at this time.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of asbestosis.


CONCLUSION OF LAW

Asbestosis was neither incurred in nor aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an August 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claim has been appealed and is being denied 
herein, any concern as to additional notice regarding 
downstream issues is moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

A review of the veteran's service medical records shows they 
are negative for any treatment for, or diagnosis of, a 
pulmonary disorder.

In various written statements, as well as testimony at his 
September 2003 RO hearing and his March 2005 Travel Board 
hearing, the veteran contended that he served on board the 
aircraft carrier USS America, and was exposed to asbestos.  
He says that he was tearing asbestos out of different 
compartments on the ship.  The veteran's service personnel 
records do show service aboard the USS America.

In a November 2001 response to an RO inquiry, the National 
Personnel Records Center (NPRC) indicated that it had no way 
of determining to what extent the veteran was exposed to 
asbestos during his Naval service.  It was noted to be highly 
probable that asbestos was used during that time period to 
cover heated surfaces.  The veteran's occupation was as an 
Aviation Support Equipment Technician.  The probability of 
exposure to asbestos was minimal.  However, the NPRC 
concluded that a positive statement that the veteran was or 
was not exposed could not be made.

Without first determining whether the veteran was exposed to 
asbestos in service, the Board will turn to making a 
determination as to whether the veteran has a current 
diagnosis of asbestosis.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the 
existence of a present disability for VA compensation 
purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

There are several opinions of record regarding the veteran's 
pulmonary diagnosis.

In a March 2001 examination record, I.S., M.D., indicated 
that the veteran reported a cough, productive of brownish 
phlegm and chest congestion, headaches, and decreased energy 
for three years.  He believed it might be due to asbestos 
exposure in service.  The veteran reported that he spent two 
years daily in dry dock, tearing out asbestos with minimal 
protection.  He then worked with asbestos again during his 
second period of service.  He reported post-service exposure 
to asbestos for one year when he worked for the railroad as a 
painter of boxcars.

On examination, chest X-rays were obtained.  Dr. S noted that 
there were small irregular opacities in the bases more than 
the apices, and they corresponded with the standard film.  A 
pulmonary function study revealed a small airway spasm and 
chronic hypoventilation with mild hypoxemia, but good 
maintenance of saturation.  It was Dr. S's impression that 
the veteran had asbestosis of a significant profusion.

June 2001 VA chest Xx-ray and outpatient reports show that 
the veteran's lung fields were clear.

In an October 2001 written statement, H.L., M.D., indicated 
that he had not seen the veteran for several years.  However, 
at the time he had treated the veteran, he had rather severe 
pulmonary fibrosis.

In May 2002, the veteran underwent VA examination.  Pulmonary 
function tests revealed a mild restrictive defect, a mild 
decrease in lung volumes, but a normal diffusion.  The 
veteran reported exposure to asbestos during the six years he 
was in the Navy.  He indicated he was only issued a paper 
mask for protection.  He then reported a gradual onset of 
shortness of breath beginning in the early 1990s.

On examination, he had normal vesicular breath sounds without 
any sign of adventitious sounds.  There were no rales, 
rhonchi, wheezes, or pleural friction rubs.  The examiner 
referred to an August 2001 pulmonary function test that 
revealed mild restrictive defect, a mild decrease in lung 
volume, and a normal diffusion.  A September 2001 pulmonary 
function test revealed similar results.  A May 2002 X-ray was 
reported to show that the lung fields were free of 
infiltration and revealed no pleural calcification.

The diagnoses were that he most likely had a mild pulmonary 
ventilatory defect, currently of uncertain etiology, and they 
noted the veteran's reported exposure to asbestos in service.  
The examiner indicated that the association between these two 
diagnoses was open to speculation, and that the veteran's 
military records were not available to confirm exposure to 
asbestos in service.  It was noted that the mild decrease in 
the veteran's lung volumes per pulmonary function test in 
August 2001 was of the type seen frequently in cases of 
pulmonary asbestosis.  However, the chest film in May 2002 
failed to disclose any radiological sign of pulmonary 
asbestosis such as linear opacities, pleural thickening, 
diffuse pleural fibrosis, or any degree of pleural effusion 
from migration of asbestos dust, which almost would confirm 
the association of the mild restrictive defect the veteran 
presented with the diagnosis of pulmonary asbestosis.

In an additional treatment record dated in July 2003, Dr. S 
indicated that her impression was that the veteran had 
dyspnea on mild exertion.  In a handwritten note at the 
bottom of the treatment record, she indicated that the 
veteran was known to have asbestosis caused by exposure 
during service in the Navy.

In an additional written statement dated in December 2003, 
Dr. S indicated she had diagnosed the veteran with asbestos 
in his lung in March 2001.  The diagnosis was made on the 
basis of the veteran's service in the Navy.  She detailed the 
veteran's exposure to asbestos in service.  She noted that 
March 2001 X-ray reports showed small irregular opacities 
throughout the lungs, especially in the bases.  She 
interpreted this as asbestosis.  Dr. S believed the veteran's 
heart disease confounded the chest X-ray, and the diagnosis 
was no longer clear due to his heart failure.

In February 2006, the veteran again underwent VA examination.  
The examination report indicated that the VA examiner 
thoroughly reviewed the veteran's claims file, including his 
service medical records and private physicians' statements.

The veteran reported a cough and shortness of breath.  He 
said he had never been told he was asthmatic, and had been 
treated with oxygen in the past.  The examiner noted that the 
veteran had developed severe aortic valvular disease and an 
ascending aortic aneurysm of the aortic arch.  The veteran 
also had aortic valvular insufficiency, hypertension, a 
history of palpitations, headaches, and further problems with 
obesity and occasional episodes of muscle spasm.  In December 
2003, he veteran had undergone surgery related to his aortic 
valvular disease.

The examiner noted that it appeared the veteran's private 
physicians never had access to his claims file, and that any 
opinions offered were based on the veteran's statements 
regarding his military service.  With regard to Dr. S, the VA 
examiner noted that she took one series of X-rays in March 
2001, which she evaluated.  She noted that the diagnosis was 
now unclear because of the veteran's heart failure.  While 
she performed a limited pulmonary function test, she did not 
appear to evaluate a DLCO test (which measures the capacity 
of diffusion in the lung for carbon monoxide), which would be 
an important measure in discussing any type of asbestos-
related lung disorder.  Asbestosis is not only a restrictive 
lung disease, but has some elements of obstructive lung 
disease, which would be measured on a test of DLCO.

While Dr. S stated that the veteran had two years of exposure 
to asbestos, he was only exposed for three or four months 
during the year 1979, according to the report the veteran 
gave the VA examiner.  The veteran emphasized that that had 
been a temporary duty.

The VA examiner then addressed the statements of Dr. L.  It 
was not apparent that Dr. L had ever reviewed the claims 
file.  His diagnosis was probable asbestosis.  The examiner 
noted that the asbestos exposure referred to by Dr. L came 
only from information provided by the veteran.  It was noted 
an X-ray showed posterior lateral pleural thickening without 
calcifications, which could be related to asbestos exposure.  
The examiner indicated that there are many causes of pleural 
thickening, and asbestosis is only one of them.  Furthermore, 
without calcification, it makes asbestosis markedly less 
likely.  Therefore, the examiner opined that the diagnosis of 
probable asbestosis was based only upon the veteran's 
personal account of exposure in service, and upon a CT scan 
that was nondiagnostic.

The examiner then returned to the written statement of Dr. S, 
who had indicated that chest X-rays showed small irregular 
opacities in the bases more than the apices.  A pulmonary 
function test showed a small airway spasm and chronic 
hypoventilation with mild hypoxemia, but good maintenance of 
saturation.  Dr. S's final impression was that the veteran 
had asbestosis of a significant profusion.

Numerous X-rays were in the VA medical records, and the 
examiner indicated that they showed consistently that there 
had been no other findings by other individuals which had the 
finding of profuse calcific or other nodular densities 
associated with the type of picture that Dr. S said she saw.

On examination, the veteran had some type of restrictive 
disease.  However, X-rays showed no shaggy borders, calcium, 
or streaking abnormalities.  The examiner noted the previous 
discussion in the claims file regarding non-calcific asbestos 
fibers.  However, it was noted that the vast majority of 
people with asbestosis present with the standard X-ray 
findings of calcific densities, which this veteran does not 
have.  The examiner noted the veteran's cough, shortness of 
breath, and clinical picture of pulmonary fibrosis.  That, 
combined with his heart disorders, had resulted in the lungs 
being under more pressure, eventually resulting in primary 
lung damage.

Recent pulmonary function tests were noted to have shown mild 
restrictive ventilatory defect, which resulted in mildly 
reduced lung capacity.  Furthermore, the diffusing capacity 
results (DLCO) were normal.  Therefore, the veteran was not 
having significant fibrosis and lung damage from his 
restrictive lung disease, and certainly not from asbestos or 
any other cause of major difficulties in his lungs.

The VA examiner further observed that there were numerous 
chest X-rays performed throughout the veteran's medical 
history.  At no point did the examiner find a chest X-ray or 
a CT scan which noted any more serious evidence towards the 
presence of asbestos fibers, or disease secondary to asbestos 
in any form that was classically felt to be radiographically 
associated with asbestos disease.

The examiner noted that, on only one occasion, a 2001 film 
done in Dr. S's office, was there a report of small nodular 
densities suspicious of asbestos.  Dr. L made the diagnosis 
of probable or suspicious for asbestos exposure, but he did 
not make a firm diagnosis of asbestosis.  When re-questioned 
later, Dr. L diagnosed pulmonary fibrosis, with no etiology 
given.

The VA examiner concluded that there was no evidence 
radiographically, physically, or on pulmonary function 
studies to suggest the firm diagnosis of asbestos or 
asbestos-related lung disease.  Any significant lung disorder 
suffered by the veteran was thought to be related to long-
standing hypertension causing left-sided heart disease.  
While the examiner could not state with certainty which heart 
diagnosis contributed to his pulmonary disorder, he did 
indicate it is unlikely that any significant effects of lung 
disease were in any way related to the possibility that he 
was exposed to asbestos in the military or otherwise.  He 
stated further that it is also unrelated to any possible lung 
disorder which may have occurred due to that asbestos 
exposure.  The VA examiner did not feel that the veteran had 
asbestos-related lung disease, and the mild restrictive lung 
disease with a normal diffusing capacity was trivial in 
comparison with the cardiac disease with the veteran suffers.  
Further, there was found to be no strong evidence that a 
significant part of his primary lung disease is related at 
all to asbestos, nor was there found to be evidence that the 
veteran has any radiographic evidence of asbestosis at a 
level of 50 percent or greater possibility.  Therefore, the 
diagnosis was that it was unlikely, or not as likely as not, 
that the veteran has asbestosis secondary to exposure to 
asbestos, and an ensuing lung disorder due to asbestos.

Based on this evidence of record the Board finds that, while 
the veteran appears to have a pulmonary disorder, he has not 
been definitively diagnosed with asbestosis.  Therefore, 
further inquiry into whether the veteran was exposed to 
asbestos while in service is unnecessary, because without a 
current diagnosis, service connection may not be awarded.

With regard to the opinions and treatment records of Dr. S 
and Dr. L, the Board notes that while the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

In determining which opinions to rely upon, the Board notes 
that we find the opinion of the February 2006 VA examiner the 
most compelling and persuasive.  Specifically, the VA 
examination report is extremely thorough, and the examiner 
indicated that he reviewed every page of the veteran's claims 
file, including the opinions and treatment records from Dr. S 
and Dr. L.  There is no indication that such a review was 
performed by either of those other physicians.

With regard to the opinion of Dr. L, the Board notes that he 
only diagnosed severe pulmonary fibrosis, not asbestosis, and 
gave no opinion as to its etiology.  Therefore, Dr. L does 
not provide a competent diagnosis of asbestosis.

As to Dr. S's written statements and treatment records, we 
note first that she indicated in her opinions that the 
veteran was exposed to asbestos in service for two years.  At 
the very least, this is inconsistent with the veteran's 
statements to the February 2006 VA examiner, in which he 
indicated that he worked on the ship and was possibly exposed 
to asbestos for two or three months.  Furthermore, it is 
indicative that Dr. S did not examine the veteran's claims 
file, including his service medical records, and therefore, 
received all of her information regarding the veteran's 
possible exposure to asbestos in service directly from the 
veteran.  In addition, in her July 2003 treatment record, Dr. 
S indicated that the veteran had exposure to asbestos and 
then indicated that he was known to have asbestosis caused by 
this exposure.  She did not actually diagnose the veteran 
herself at that time.

The Board notes that the March 2001 treatment record from Dr. 
S indicates she diagnosed the veteran with asbestosis of a 
significant profusion.  However, there is no indication in 
the treatment record that Dr. S arrived at this conclusion 
based on anything other than the veteran's reported exposure 
to asbestos in service.  She did not explain how she arrived 
at the diagnosis of asbestosis based on the examination or 
the X-ray reports.  Likewise, in the December 2003 record, 
Dr. S indicated that she had previously diagnosed the 
veteran, but that the diagnosis was no longer clear due to 
his heart failure.  However, she emphasized that this should 
not take away from the previous diagnosis.

In comparing this opinion with the one of the February 2006 
examiner, however, the Board must find the VA examination 
report more persuasive, based upon the review of the entire 
claims file and the explanation given with regard to the 
private physician opinions.


The Board recognizes the veteran's honorable service to the 
Nation, and acknowledges his sincere belief that his current 
pulmonary disorder is asbestosis and is the result of 
asbestos exposure in service.  We also appreciate the able 
advocacy of his representative at the hearing before the 
undersigned.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Consequently, as the evidence preponderates against the claim 
for service connection for asbestosis, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for asbestosis is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


